Appeal by the People from an order of the Supreme Court, Kings County (McKay, J.), dated April 22, 1996, which granted the defendant’s motion pursuant to CPL 440.10 to vacate a judgment of the same court, rendered December 23, 1993, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and directed a new trial.
Ordered that the order is affirmed.
The evidence adduced at the CPL 440.10 hearing overwhelmingly demonstrated the defense counsel’s lack of preparation and his failure to understand the applicable law, communicate with the defendant, investigate the facts of the case, and prepare the defendant to testify, all of which resulted in the *389defendant being denied the effective assistance of counsel (see, People v Baldi, 54 NY2d 137, 146; People v Badia, 159 AD2d 577; People v Baba-Ali, 179 AD2d 725). Therefore, the Supreme Court properly vacated the defendant’s judgment of conviction and ordered a new trial. Thompson, J. P., Florio, McGinity and Luciano, JJ., concur.